Citation Nr: 0126503	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  00-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii



THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 30 percent evaluation, 
effective from January 1997.

3.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
a residual scar of the skull from biopsy and surgery.



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1952 to May 
1972.  He served in Vietnam from December 1966 to September 
1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1997 RO rating decision that denied the 
claims for service connection for sinusitis, a low back 
condition, diabetes mellitus, a right shoulder condition, a 
right forearm condition, a left ankle condition, and a left 
knee condition as not well grounded; denied service 
connection for hypertension on the merits; granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective from January 1997; denied an increased evaluation 
for bilateral hearing loss (rated 10 percent); denied an 
increased (compensable) evaluation for the residual scar of 
the skull from biopsy and surgery; granted service connection 
for headaches and assigned a zero percent evaluation; and 
denied a total rating for compensation purposes based on 
unemployability.  The veteran submitted a notice of 
disagreement in October 1998 with the denial of the claimed 
benefits and the evaluations assigned for the service-
connected conditions noted in this paragraph.

A May 2000 RO rating decision increased the evaluation for 
the PTSD from 10 to 30 percent, effective from January 1997.  
A statement of the case was sent to the veteran in June 2000 
on the issues noted in the above paragraph.  In August 2000, 
the veteran completed his appeal of the issues of entitlement 
to service connection for sinusitis; entitlement to a higher 
rating for PTSD, initially assigned a 30 percent evaluation, 
effective from January 1997; entitlement to an increased 
evaluation for bilateral hearing loss; and entitlement to an 
increased (compensable) evaluation for the residual scar of 
the skull from biopsy and surgery with the submission of a VA 
Form 9 with regard to those matters.  Since he did not 
complete the appeal with regard to the other issues noted in 
the June 2000 statement of the case, those issues are not for 
appellate consideration.

In the substantive appeal, the veteran claimed that the 
service-connected scar of the stomach (residuals of 
appendectomy) and a scar of the eye were symptomatic.  The 
matter of entitlement to an increased (compensable) 
evaluation for the appendectomy scar has not been adjudicated 
by the RO and will not be addressed by the Board.  A 
September 1994 RO rating decision denied service connection 
for residuals of facial abrasions and lacerations.  It 
appears that the veteran may be submitting a claim for 
service connection for a scar of the eye or an application to 
reopen the claim for residuals of facial abrasions and 
lacerations.  In any event, the RO has not adjudicated the 
issues noted in this paragraph and the Board will not address 
them.  Those matters are referred to the RO for appropriate 
action.

The veteran asserts that he has various disabilities that are 
due to his PTSD and/or to his exposure to agent orange in 
Vietnam.  The claims for service connection for a low back 
condition, diabetes mellitus, a right shoulder condition, a 
right forearm condition, a left ankle condition, and a left 
knee condition were denied as not well grounded, and the 
denial of those claims became final in August 2000.  Those 
claims became final after July 14, 1999, and prior to the 
date of enactment, November 9, 2000, of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5103A, 
and 5126, and codified as amended at 5102, 5103, 5106 and 
5107) (West Supp. 2001) that eliminated the concept of a 
well-grounded.  Hence, the provisions of section 7(b) of the 
VCAA are applicable to those claims.  VAOPGCPREC 3-2001.  
Therefore, those claims are referred to the RO for 
readjudication in accordance with the provisions of the VCAA 
and the VA regulations for the implementation of the VCAA as 
published in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The readjudication of those claims 
should include consideration of secondary service connection 
and service connection based on exposure to agent orange 
while in Vietnam.


REMAND

As noted above, the provisions of the VCAA eliminated the 
concept of a well-grounded claim and those provisions also 
redefined VA's duty to assist the veteran in the development 
of a claim.  In this case, there is additional VA duty to 
assist the veteran in the development of the claims listed on 
the first page of this remand and to readjudicate the claim 
for service connection for sinusitis on the merits.

The RO should notify the veteran of the evidence needed to 
substantiate his claims for service connection for sinusitis, 
a higher rating for PTSD, an increased evaluation for 
bilateral hearing loss, and an increased (compensable) 
evaluation for the residual scar of the skull from biopsy and 
surgery.  The RO should also assist him in obtaining any 
relevant evidence.

Service medical records show that the veteran was seen for 
sinus problems.  The report of his VA medical examination in 
September 1997, including X-rays of the sinuses, shows the 
presence of chronic sinusitis.  Under the circumstances, an 
addendum to the report of the September 1997 VA medical 
examination should be obtained that includes an opinion as to 
the etiology of the veteran's sinusitis.  66 Fed. Reg. 45630-
45631 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).

The veteran testified before the undersigned sitting at the 
RO in June 2001.  His testimony was to the effect that his 
PTSD was more severe than currently rated and he submitted VA 
medical reports of his continuous outpatient treatment for 
this disorder in 1999.  The duty to assist the veteran in the 
development of a claim includes obtaining a contemporaneous 
examination that takes into account prior medical evaluations 
and obtaining ongoing reports of his treatment.  Weggenmann 
v. Brown, 5 Vet. App. 281 (1993) and Murincsak v. Derwinski, 
2 Vet. App. 363 (1992), respectively.  

The record also contains a letter from the Social Security 
Administration (SSA) dated in April 2000, showing that the 
veteran meets the medical requirements for SSA disability 
benefits.  The duty to assist the veteran in the development 
of his claims includes obtaining all relevant evidence as 
noted above, including the medical reports in possession of 
that agency and the final decision of that agency on the 
veteran's claim for SSA disability benefits. 

The record indicates that the veteran underwent VA 
audiological evaluation in August 2000.  The report of this 
evaluation is not in the record, and it should be obtained, 
if available.  The veteran should also be scheduled for a 
contemporaneous audiological evaluation to determine the 
current severity of his bilateral hearing loss.  The veteran 
should also undergo a VA scar examination to determine the 
current severity of the residual scar of his skull from 
surgery and biopsy.  Weggenmann, 5 Vet. App. 281.

In view of the above, the case is 	REMANDED to the RO for the 
following actions:

1.  The RO should contact the SSA and 
obtain copies of all medical records in 
possession of that agency related to the 
veteran's claim for SSA disability 
benefits.  A copy of that agency's 
decision regarding the veteran's 
entitlement to disability benefits should 
also be obtained for inclusion in the 
appellate record.

2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for sinusitis since service, 
and of recent evaluation or treatment for 
PTSD, bilateral hearing loss, and the 
scalp scar.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed, as well as any specific 
information with regard to any evidence 
linking the sinusitis to any condition of 
service.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

3.  The veteran's claims folder should be 
sent to the examiner who conducted the 
September 1997 VA medical examination of 
the veteran or other appropriate 
physician for the preparation of an 
addendum to the report of that 
examination that includes an opinion as 
to the etiology of the chronic sinusitis.  
The examiner or other appropriate 
physician should give a fully reasoned 
opinion as to whether it is at least as 
likely as not that the veteran's current 
chronic sinusitis is related to his sinus 
problems in service.  The examiner or 
other appropriate physician should 
support the opinion by discussing medical 
principles as applied to the specific 
medical evidence in the veteran's case.  
If the requested information cannot be 
provided without examination of the 
veteran, he should be scheduled for such 
examination.

4.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of his PTSD.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The claims folder must be made available 
to the examiner and reviewed prior to the 
examination.  The examiner should provide 
a GAF (global assessment of functioning) 
score in accordance with the provisions 
of the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition (DSM IV) 
that is to be used in the evaluation of 
the veteran's PTSD.  38 C.F.R. § 4.125 
(2001).

5.  The report of the veteran's VA 
audiological evaluation in August 2000 
should be associated with the claims 
folder, if available, and he should be 
scheduled for another VA audiometric 
evaluation to determine the current 
severity of his bilateral hearing loss.  
VA Form 10-2464 should be completed in 
conjunction with this examination.

6.  The veteran should be scheduled for a 
VA scar examination to determine the 
severity of the scalp scar.  The examiner 
should note whether the scar is poorly 
nourished with repeated ulceration, 
tender and painful on objective 
demonstration or disfiguring.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

8.  The RO should adjudicate the claim 
for service connection for sinusitis on 
the merits, and review the claims for a 
higher rating for PTSD, initially 
assigned a 30 percent evaluation, 
effective from January 1997, an increased 
evaluation for bilateral hearing loss, 
and an increased (compensable) evaluation 
for the scalp scar.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




